Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	Applicant is advised that should claim 11 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 11 and 15 are worded the same.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 1, the scope of "consisting predominantly of silica" is unclear.
	In claim 2, there is no antecedent basis for "the radially external part".
	In claims 3-4 and 7, there is no antecedent basis for "the external part".
	In claim 5, there is no antecedent basis for "the outermost layer".
	In claim 5, the scope of "consisting predominantly of silica" is unclear.
	In claim 5, the use of "preferably" renders the scope of this claim unclear.
	In claims 7 and 8, there is no antecedent basis for "the sulfur content".
	As to claim 14, there is no antecedent basis for "the innermost internal layer" and, as such, the scope of claim 14 is ambiguous.
5)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6)	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 16 (dependent on claim 1) fails to further limit claim 1 because claim 16 describes intended use of the tire instead of additional tire structure.

7)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8)	Claims 1-3, 5-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745).
	Lurois discloses a pneumatic tire (e.g. heavy duty tire size 295/80R22.5) for a heavy vehicle having a tread comprising ribs separated by circumferential grooves wherein ribs between the outermost circumferential grooves comprise incisions 30 (sipes) having a width of 0.6 mm.  See FIGURE 1 or FIGURES 3-4 or FIGURE 5.  In view of the tire size of 295/80R22.5 and the sipe width of 0.6 mm, the sipes 30 close up at least partially when they enter a contact patch in contact with a roadway.  Each sipe 30 is inclined at an angle alpha of 5 to 25 degrees with respect to the perpendicular to the tread surface (the radial direction).  See FIGURE 2A or 2B.  Lurois teaches that wear life is improved.  Lurois is silent as to composition of the tread.
	Europe 613 discloses a pneumatic tire for truck/bus (e.g. heavy duty tire size 11.00R33) having a tread comprising a rubber tread cap 2 and a rubber tread base 3 oC = 3.5 MPa, tan delta at 100oC = 0.06 and an elongation at break = 600% [Table 2].  Europe 613 discloses a composition A for the rubber tread cap having a modulus E' at 100oC = 3.5 MPa, tan delta at 100oC = 0.06 and an elongation at break = 600% [Table 2].  Europe 613 discloses a composition Y for the rubber tread base having a modulus E' at 100oC = 2.8 MPa, tan delta at 100oC = 0.02 and an elongation at break = 520% [Table 2].  The following two formulas can be used to determine modulus G* for the rubber tread cap and rubber tread base:

    PNG
    media_image1.png
    93
    494
    media_image1.png
    Greyscale

E* = 3G*
With respect to the above first formula, the following is noted:

    PNG
    media_image2.png
    183
    315
    media_image2.png
    Greyscale

The modulus G* for the rubber tread cap obtained using the above two formulas and modulus E' and tan delta for the rubber tread cap composition A from Table 2 is 1.17 MPa.  The modulus G* for the rubber tread base obtained using the above two formulas and modulus E' and tan delta for the rubber tread base composition Y from Table 2 is oC for the rubber tread cap is 0.051 [0.06 / 1.17] and ratio tan delta / G* at 100oC for the rubber tread base is 0.022 [0.02 / 0.93].  Hence, Europe 613 discloses a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02.  Europe 613 teaches that a tire has cooler internal running temperature.
	As to claims 1-3 and 13, it would have been obvious to one of ordinary skill in the art to provide Lurois' heavy duty pneumatic tire with a tread having a rubber cap tread (external layer) and a rubber base tread (internal part) SUCH THAT the rubber tread cap has tan(delta)max/(G*25%) ratio being at most equal to 0.065, in which tan(delta)max is the measurement, at 60°C, of the loss factor of the material of which the rubber tread cap is made, and G*25% is the complex dynamic shear modulus, expressed in MPa, of this material as obtained according to the recommendations of standard ASTM D 5292-96, and a deformation at break under tensile testing being at least equal to 530%, this value being obtained at a temperature of 60°C according to the recommendations of French standard NF T 46-002 [claim 1], the rubber tread cap comprises a composition as set forth on lines 12-17 [claim 1], the deformation at break under tensile testing of the material which, when new, forms the rubber tread cap is at least equal to 570% [claim 2], the maximum value of tan(delta), denoted tan(delta)max and measured at 60°C for the material which, when new, forms the rubber tread cap is less than or equal to 0.10 [claim 3], the rubber tread cap has  tan(delta)max /(G*25%) ratio being at most equal to 0.065 and strain at break at least equal to 550% and the inclined sipes which are inclined at an angle of 5 to 25 degrees with respect to the radial direction to improve wear life, (2) Europe 613 teaches providing a HEAVY DUTY PNEUMATIC TIRE with a tread comprising, for example, a rubber tread cap having ratio tan delta / G* at 100oC equal to 0.051,  elongation at break equal to 600% and tan delta at 100oC equal to 0.06 and a rubber tread base having ratio tan delta / G* at 100oC equal to 0.022 and tan delta at 100oC equal to 0.02 (100oC being an elevated temperature) so that the tire has cooler internal running temperature wherein the rubber tread cap comprises a composition as set forth on page 2 lines 50-59 and optionally (3) (A) Arnold et al teaches providing a tread of a heavy duty tire such that a tread / under tread has tan delta max at 60oC (elevated temperature) of, for example, 0.061, 0.077, 0.074 [compositions F1, F2, F3 in Table 1] to improve rolling resistance and/or (B) Chekanov et al teaches providing an all season tire such that a tread has modulus G* at 60oC of 0.8 to 1.3 MPa to break compromise of wet braking and wear.  It is noted that "the natural rubber ... in case of a blend being present in a majority amount relative to the amount of the other diene elastomer(s) used" [claim 1] reads on 50 parts natural rubber, 25 parts polybutadiene rubber and 25 parts S-SBR as in composition A since 50 parts natural rubber is greater than either 25 parts S-SBR or 25 parts polybutadiene rubber.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to provide the rubber component in the rubber tread cap such that "the natural rubber ... in case of a blend being present in a majority amount relative to the amount of the other diene elastomer(s) used" [claim 1] 
	As to claims 5 and 6, it would have been obvious to one of ordinary skill in the art to use the claimed silica in the rubber tread cap in view of (1) Europe 613's disclosure regarding silica at page 5 line 38 to page 6 line 42 and optionally (2) official notice is taken that silica having the characteristics as set forth in claim 5 or clam 6 is a well known / conventional type of silica.
	As to claim 7, the sum of sulfur and accelerator in rubber tread cap composition A is 2.6.  
	As to claim 8, the base contains 1.4 parts sulfur.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to use at least 1.4 parts sulfur in the rubber tread cap since Europe 613 teaches that the sulfur content may be 0.5 to 4 phr [page 7 lines 1-5]. 
	As to claim 9, Lurois teaches an angle of 5 to 25 degrees with respect to the radial direction.
	As to claim 11 and 15, Lurois teaches a sipe width of 0.6 mm.  
	As to claim 12, Lurois shows the depth of the sipes 30 being within the claimed range of at least equal to 40% of the thickness E of wearable material of the tread [claim 7].  See FIGURES 4, 8.  It is noted that thickness E reads on depth of circumferential grooves.

10-40% of the total thickness of the tread since Europe 613 shows providing the rubber tread base with a small thickness relative to the total thickness of the tread [FIGURES 1-2].
	As to claim 16, Lurois discloses a pneumatic tire having a size of 295/80R22.5.
9)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Gayton et al (US 2017/0008345).
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the rubber tread cap such that G* at 60oC is greater than or equal to 2 MPa since Gayton et al teaches providing a tread cap of a heavy duty tire such that G* at 60oC is greater than 1.7 MPa to improve wear property and improve the distance the tread can cover before retreading is required [paragraphs 43-44].
10)	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lurois (US 5,896,905) in view of Europe 613 (EP 738,613) and optionally Arnold et al (US 2011/0265923) and/or Chekanov et al (US 2015/0087745) as applied above and further in view of Radulescu (US 2004/0003879) or Europe 104 (EP 810104).
	As to claim 10, it would have been obvious to one of ordinary skill in the art to provide Lurois' pneumatic tire such that the angle of the inclined sipes varies as claimed since (1) Radulescu teaches varying angle of inclined sipes in a tire tread [FIGURE 2] to provide the same rate of wear for all ribs of a tire tread or (2) Europe 104 teaches   
Remarks
11)	Fukuda (US 2015/0239296) is cited of interest for disclosing E = 3G
[paragraph 18].
	The remaining references are of interest.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 30, 2021